Exhibit 99.1 March 6, 2013 John Lowber, (907) 868-5628; jlowber@gci.com Bruce Broquet, (907) 868-6660; bbroquet@gci.com David Morris, (907) 265-5396; dmorris@gci.com FOR IMMEDIATE RELEASE GCI REPORTS 2 · Consolidated revenue of $710.2 million · Adjusted EBITDA of $226.8 million · Net income of $9.7 million or $0.23 per diluted share ANCHORAGE, AK – General Communication, Inc. (“GCI”) (NASDAQ:GNCMA) today reported its 2012 results with revenues increasing to $710.2 million over revenues of $679.4 million in 2011, an increase of $30.8 million or 4.5 percent. Adjusted EBITDA of $226.8 million increased $3.2 million or 1.4 percent over 2011 EBITDA of $223.6 million. Adjusted EBITDA for the year 2012 was offset by $3.0 million of expenses related to the Alaska Wireless Network (“AWN”) transaction. Net income for 2012 totaled $9.7 million or earnings per diluted share of $0.23, an increase over net income of $5.7 million or earnings per diluted share of $0.12 for 2011. For the fourth quarter of 2012, revenues totaled $183.7 million, an increase of $14.9 million or 8.8 percent over revenues of $168.8 million in the fourth quarter of 2011. Revenues were up $5.2 million or 2.9 percent sequentially when compared to third quarter 2012 revenues of $178.5 million. Adjusted EBITDA for the fourth quarter of 2012 was $53.1 million, an increase of $0.8 million or 1.6 percent over the fourth quarter of 2011 and a decrease of 10.7 percent from the third quarter of 2012. The sequential decrease in EBITDA was primarily due to an increase in COGS and selling, general and administrative costs. “GCI’s results for 2012 were mostly on track with our expectations,” said Ron Duncan, GCI president. “Consumer Internet and managed broadband both had very strong years and we launched the iPhone to very a very positive customer response, although at a high handset cost.” “We incurred $3 million in AWN related transaction costs for the year. While we will incur more costs in 2013, the larger pre closing expense items are behind us. We continue planning for the AWN closing and the integration of GCI’s and Alaska Communications’ wireless networks. We look forward to announcing the achievement of this milestone following completion of the required regulatory approvals.” GCI previously provided guidance on revenues of $690 million to $720 million and adjusted EBITDA of $230 million to $240 million for the year 2012, excluding expenses related to the Alaska Wireless Network (“AWN”) transaction. GCI’s revenue and EBITDA results for 2012 finished in the middle of the revenue range and slightly below the low end of the EBITDA range, excluding the $3.0 million in expenses related to the AWN transaction. The AWN transaction is expected to close during the second quarter of 2013. The timing of such closing during the quarter will impact GCI’s 2013 results. GCI will issue guidance on consolidated revenues, EBITDA and AWN’s expected preferred distributions for 2013 after the AWN transaction has been approved and completed. Highlights · Managed Broadband revenues for 2012 totaled $86.6 million, an increase of $23.3 million or 36.9 percent over 2011, primarily as a result of sales of broadband service on GCI’s TERRA-Southwest terrestrial network. This was the first full year of revenues following GCI’s significant investment in rural terrestrial network expansion. · GCI had 128,900 consumer and commercial cable modem customers at the end of 2012, an increase of 9,500 over the end of 2011. Fourth quarter cable modem customers increased by 4,200 over 124,700 customers at the end of the third quarter 2012. Average monthly revenue per cable modem for the fourth quarter of 2012 was $72.16, an increase of $11.84 over $60.32 posted for the prior year and $9.31 over $62.85 reported for the third quarter of 2012. · GCI entered into a third arrangement under the New Markets Tax Credit (NMTC) program to help fund Phase 3 of our TERRA-Northwest project. Phase 3 of our TERRA-NW project continues the extension of terrestrial broadband service to Kotzebue. The NMTC program was established in the Community Renewal Tax Relief Act of 2000 to induce capital investment in qualified low-income communities. Consumer Consumer revenues of $353.0 million for the year 2012 were steady as compared to 2011. An increase in data revenue offset the decreases in voice and video revenues. Fourth quarter 2012 revenues of $89.9 million increased $3.6 million over fourth quarter 2011 revenues of $86.3 million and increased $3.1 million sequentially. In the fourth quarter of 2012, growth in data and wireless revenues were offset mostly by the expected decrease in voice revenue when compared to the fourth quarter of 2011 and the third quarter of 2012. Consumer voice revenues of $41.4 million decreased $10.6 million when compared to 2011 as customers continue to abandon wireline service and shift to wireless. Consumer local access lines in service at the end of 2012 totaled 69,700, a decrease of 7,900 lines from the end of 2011. USF high cost support for wired consumer voice services decreased $2.2 million from the prior year. Fourth quarter 2012 consumer voice revenues of $9.7 million decreased $1.8 million from the fourth quarter of 2011 and $0.3 million sequentially. Total access lines decreased 2,200 lines sequentially. Consumer video revenues of $115.3 million decreased $3.3 million or 2.8 percent from 2011. Fourth quarter 2012 video revenues of $28.7 million decreased by $0.9 million from the prior year and were steady on a sequential basis. The decrease is primarily due to a decline in basic video subscribers. Consumer basic video subscribers totaled 122,300 at the end of 2012, a decrease of 2,700 subscribers from 2011 and an increase of 100 subscribers over the third quarter of 2012. GCI has had a steady increase in the number of customers who subscribe only to cable modem service. Presumably these access-only customers are purchasing video programming from other sources including over-the-top providers such as Netflix and Hulu. Consumer data revenues of $86.5 million increased $14.5 million or 20.1 percent over 2011. Fourth quarter 2012 data revenues of $23.1 million increased 16.0 percent over the prior year and 8.1 percent sequentially. The increase in consumer data revenues for the year and for the fourth quarter of 2012 is due to an increase in cable modem customers and increasing monthly usage. GCI added 7,300 consumer cable modem customers over 2011 and cable modem customer counts increased by 2,500 on a sequential basis. GCI had 115,600 consumer cable modem customers at the end of 2012 representing 94.5 percent of basic video subscribers. GCI projects consumer cable modem subscribers could exceed total consumer basic video subscribers by the end of 2013. Consumer wireless revenues of $109.8 million for 2012 were steady with the prior year. Fourth quarter 2012 wireless revenues of $28.4 million increased $3.1 million or 12.2 percent over 2011 and $1.3 million or 4.9 percent sequentially. The increase was primarily due to an increase in plan revenue. GCI served 123,000 consumer wireless subscribers at the end of 2012. USF high cost support for consumer wireless services decreased $3.4 million from the prior year. Consumer served 90,600 postpaid and pre-paid non-Lifeline wireless subscribers at the end of 2012, an increase of 8,400 over the end of the prior year and an increase of 3,300 wireless customers sequentially. Post paid subscribers increased 7,200 year over year and 5,900 sequentially. Prepaid subscribers increased 700 over the prior year and decreased by 2,300 customers sequentially. The sequential decrease in prepaid subscribers is seasonal. GCI served 32,400 Lifeline customers at the end of 2012. In compliance with FCC Lifeline program reforms, GCI was required to recertify all Lifeline subscribers, enrolled as of June 1, 2012, by the end of 2012, with current subscribers to be recertified annually thereafter. The FCC recertification process contributed to a decrease of 10,000 Lifeline subscribers in 2012 and a decrease in Lifeline subsidy support revenues of $2.7 million. Lifeline subscribers declined by 3,100 on a sequential basis. Lifeline subscriber counts could decline further as a result of the annual recertification process or future program changes. Network Access Network access revenues of $105.4 million were steady with the prior year. Fourth quarter revenues of $26.8 million increased $1.0 million or 4.0 percent compared to 2011 and decreased $0.7 million or 2.6 percent on a sequential basis. Voice revenues for 2012 decreased $1.1 million to $22.5 million from the prior year. The continued decrease in wireline voice revenues was expected and is primarily due to wireless and data substitution. Long distance minutes in 2012 decreased 2.0 percent from the prior year. Data revenues were down $6.3 million when compared to $62.5 million in 2011. Fourth quarter 2012 data revenues decreased $1.0 million to $14.3 million from the prior year and were up slightly on a sequential basis. The decrease in data revenue when compared to the prior year on an annual and quarterly basis is primarily attributable to a decrease in special project revenue and rate compression. Wireless revenues, primarily related to roaming traffic, increased $7.3 million to $26.8 million, an increase of 37.6 percent over the prior year. Fourth quarter revenues of $7.1 million increased $2.1 million or 42.8 percent over the prior year and decreased $0.6 million or 7.7 percent on a sequential basis. The decrease in quarterly sequential revenues is due to seasonality. Commercial Commercial revenues of $143.6 million increased $7.5 million or 5.5 percent over the prior year. Fourth quarter 2012 revenues of $38.6 million increased 11.8 percent over the fourth quarter of the prior year and 6.5 percent on a sequential basis. Commercial data service revenues were $93.4 million in 2012, an increase of 8.7 percent over 2011. Fourth quarter 2012 revenues were $26.1 million, an increase of $3.8 million or 16.8 percent over the prior year quarter and a $2.4 million or 10.3 percent increase on a sequential basis. Commercial data service revenues include both transport charges for data circuits, professional services which are time and materials charges for GCI on-site support of customer operations and data center revenues. As summarized in the table below, data transport charges of $47.6 million increased by $3.2 million as compared to 2011, time and material charges for support activities increased by $3.4 million to $44.9 million and data center revenues increased by $0.8 million over 2011. Millions $ Q4 2012 Q4 2011 Data Transport Charges $ Professional Services Data Center Revenues Total Data Revenues $ Commercial wireless revenues totaled $9.9 million for 2012 and were steady with the prior year. Fourth quarter 2012 revenues of $2.6 million were steady with the prior year quarter and on a sequential basis. GCI had 17,000 commercial wireless subscribers at the end of 2012, an increase of 1,700 subscribers over the prior year and an increase of 400 subscribers on a sequential basis. Managed Broadband Managed broadband revenues totaled $86.6 million in 2012, an increase of $23.3 million or 36.9 percent over the prior year. Fourth quarter 2012 revenue of $23.1 million increased $5.9 million or 34.4 percent over the prior year and $0.5 million or 2.0 percent sequentially. The strong revenue growth is primarily due to an increase in broadband capacity utilized on the TERRA Southwest terrestrial network. This was the first full year of revenues following GCI’s significant investment in rural network expansion. Regulated Operations Regulated operations revenues totaled $21.6 million in 2012, a decrease of $0.4 million from the prior year. Regulated operations revenues of $5.4 million for the fourth quarter of 2012 increased $0.3 million over the fourth quarter of 2011 and were steady with the third quarter of 2012. Regulated operations had 8,300 local access lines at the end of 2012, a decrease of 800 access lines from 2011 and a decrease of 200 access lines on a sequential basis. Other Items SG&A expenses for 2012 totaled $243.2 million, an increase of 3.3 percent as compared to $235.5 million for 2011. The increase is due to labor and related benefits and transaction costs related to AWN. As a percentage of revenues, SG&A expenses decreased to 34.3 percent in 2012 as compared to 34.7 percent in the prior year. GCI’s 2012 capital expenditures totaled $165.7 million as compared to $186.4 million in 2011. Cash capital expenditures total $146.0 million for 2012 and compare to 177.1 million in 2011. GCI’s total capital expenditures for 2012 includes $20.2 million related to the TERRA-Northwest project all of which was funded with proceeds from our NMTC transactions and a grant from the Regulatory Commission of Alaska. GCI expects cash capital expenditures to total approximately $150 million for 2013, exclusive of the developing TV broadcast investment plan. GCI will hold a conference call to discuss the quarter’s results on Thursday, March 7, 2013 beginning at 2 p.m. (Eastern). To access the briefing on March 7, call the conference operator between 1:50-2:00 p.m. (Eastern Time) at 888-942-9042 (International callers should dial 1-415-228-4668) and identify your call as “GCI.” In addition to the conference call, GCI will make available net conferencing. To access the call via net conference, log on to www.gci.com and follow the instructions. A replay of the call will be available for 72-hours by dialing 866-485-4168, access code 7461 (International callers should dial 1-203-369-1620.) GCI is the largest telecommunications company in Alaska. GCI’s cable plant, which provides voice, video, and broadband data services, passes 78 percent of Alaska households. GCI operates Alaska’s most extensive terrestrial/subsea fiber optic network which connects not only Anchorage but also Fairbanks and Juneau/Southeast Alaska to the lower 48 states with a diversely routed, protected fiber network. GCI’s TERRA-Southwest fiber/microwave system links 65 communities in the Bristol Bay and Yukon-Kuskokwim Delta to Anchorage bringing terrestrial broadband Internet access to the region for the first time. GCI’s satellite network provides communications services to small towns and communities throughout rural Alaska. GCI’s statewide mobile wireless network seamlessly links urban and rural Alaska. A pioneer in bundled services, GCI is the top provider of voice, data, and video services to Alaska consumers with a 70 percent share of the consumer broadband market. GCI is also the leading provider of communications services to enterprise customers, particularly large enterprise customers with complex data networking needs. More information about GCI can be found at www.gci.com. The foregoing contains forward-looking statements regarding GCI’s expected results that are based on management’s expectations as well as on a number of assumptions concerning future events. Actual results might differ materially from those projected in the forward looking statements due to uncertainties and other factors, many of which are outside GCI’s control. Additional information concerning factors that could cause actual results to differ materially from those in the forward looking statements is contained in GCI’s cautionary statement sections of Forms 10-K and 10-Q filed with the Securities and Exchange Commission. GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Amounts in thousands) December 31, December 31, Assets Current assets: Cash and cash equivalents $ Receivables Less allowance for doubtful receivables Net receivables Deferred income taxes Prepaid expenses Inventories Other current assets Total current assets Property and equipment in service, net of depreciation Construction in progress Net property and equipment Cable certificates Goodwill Wireless licenses Restricted cash Other intangible assets, net of amortization Deferred loan and senior notes costs, net of amortization Other assets Total other assets Total assets $ (Continued) GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Continued) (Amounts in thousands) December 31, December 31, Liabilities and Stockholders' Equity Current liabilities: Current maturities of obligations under long-term debt and capital leases $ Accounts payable Deferred revenue Accrued payroll and payroll related obligations Accrued interest Accrued liabilities Subscriber deposits Total current liabilities Long-term debt, net Obligations under capital leases, excluding current maturities Obligation under capital lease due to related party, excluding current maturity Deferred income taxes Long-term deferred revenue Other liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Common stock (no par): Class A. Authorized 100,000 shares; issued 38,534 and 39,296 shares at December 31, 2012 and 2011, respectively; outstanding 38,357 and 39,043 shares at December 31, 2012 and 2011, respectively Class B. Authorized 10,000 shares; issued and outstanding 3,169 and 3,171 shares at December 31, 2012 and 2011, respectively; convertible on a share-per-share basis into Class A common stock Less cost of 177 and 253 Class A common shares held in treasury at December 31, 2012 and 2011, respectively ) ) Paid-in capital Retained earnings Total General Communication, Inc. stockholders' equity Non-controlling interests Total stockholders' equity Total liabilities and stockholders' equity $ GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS YEARS ENDED DECEMBER 31, 2012, 2 (Unaudited) (Amounts in thousands, except per share amounts) Revenues $ $ $ Cost of goods sold (exclusive of depreciation and amortization shown separately below) Selling, general and administrative expenses Depreciation and amortization expense Operating income Other income (expense): Interest expense (including amortization of deferred loan fees) Loss on extinguishment of debt - ) - Other 17 ) Other expense, net ) ) ) Income before income tax expense Income tax expense Net income Net loss attributable to the non-controlling interests - Net income attributable to General Communication, Inc. $ $ $ Basic net income attributable to General Communication, Inc. common stockholders per Class A common share $ $ $ Basic net income attributable to General Communication, Inc. common stockholders per Class B common share $ $ $ Diluted net income attributable to General Communication, Inc. common stockholders per Class A common share $ $ $ Diluted net income attributable to General Communication, Inc. common stockholders per Class B common share $ $ $ Common shares used to calculate Class A basic EPS Common shares used to calculate Class A diluted EPS GENERAL COMMUNICATION, INC. AND SUBSIDIARIES SUPPLEMENTAL SCHEDULES (Unaudited) (Amounts in thousands) Fourth Quarter 2012 Fourth Quarter 2011 Consumer Network Access Commercial Managed Broadband Regulated Operations Totals Consumer Network Access Commercial Managed Broadband Regulated Operations Totals Revenues Voice $ - $ - Video - Data - - Wireless - Total Cost of goods sold Contribution Less SG&A Less Other expense - EBITDA ) Add share-based compensation 8 16 Add accretion ) (6
